DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a postprocessing unit, and an accumulation unit, in claim 1; the accumulation unit, in claim 2; a postprocessing unit, and an accumulation unit, in claim 10; and a postprocessing unit, and an accumulation unit, in claim 11.
In the specification, in pars 0032 and 0036 (i.e., the postprocessing unit 33 performs the designated postprocessing in accordance with the printing instruction. Postprocessing may be, for example, stapling processing for stapling plural printed materials together, processing for folding a printed material, or punching processing for punching a hole at an end portion of a printed material, or the like. However, postprocessing is not particularly limited. Furthermore, for some types of postprocessing, postprocessing is not necessarily performed for each copy including plural printed materials. Postprocessing may be performed for individual sheets of a postprocessing unit, in claims 1, 10 and 11.  
In the specification, in pars 0032, 0033 and 0035 (i.e., accumulation unit 32), and/or, in figure 3 (i.e., accumulation unit 32), is being interpreted on: an accumulation unit, in claims 1, 10 and 11, and the accumulation unit, in claim 2.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUJITA YUZO (JP2008262103(A)), cited by applicant submitted IDS dated 11/14/2018.
As to claim 1, FUJITA YUZO discloses an information control apparatus (i.e., “printer”, see abstract and i.e., “printing apparatus” see “problem to be solved section” and in paragraphs 0001-0002 and 0025) comprising: a controller (i.e., “control device 40”, see par 27, abstract and problem to be solved section) that controls a printer including a postprocessing unit that performs postprocessing on sheets of paper printed in units of copies (see pars 0034-0038, in par 33 single-sided printing is discussed, par 34 duplex printing is discussed, in par 38 discharging section supplying sheets to the subsequent stage of the printing section 21, insertion tray 84 does not supply a sheet for printing but supplies sheets for insertion such as a cover, interleaving paper, partition paper) and an accumulation unit that accumulates the sheets of paper that have been subjected to the postprocessing such that the sheets of paper are stacked in units of copies (see abstract, stacking a plurality of sheets, see problem to be solved section, sequentially discharges the generated printer matter and stacks a plurality of printed materials, see pars 10 and 15, and pars 30, 36, 37 and 38-39, i.e., discharging section 22), wherein the controller (i.e., “control device 40”, see par 27, abstract and problem to 

As to claim 2, FUJITA YUZO discloses wherein the controller (i.e., “control device 40”, see par 27, abstract and problem to be solved section) performs control such that a sheet of paper that sticks out (i.e., see par 50, a different type of sheet is used i.e., discrimination sheet, colored or OHP sheet as a sheet to be inserted as a mark, when printing is white paper, see pars 55, 81 and 82, and pars 45-48, i.e., after paper jam, restate second printed material, insert a marker between printed matter before resuming and after restarting, i.e., colored or OHP is the inserted mark) from other sheets of paper when being accumulated in the accumulation unit is inserted before the first copy after printing is resumed as the indicator (i.e., see par 50, a different type of sheet is used i.e., discrimination sheet, colored or OHP sheet as a sheet to be inserted as a mark, when printing is white paper, see pars 55, 81 and 82, 

As to claim 4, FUJITA YUZO discloses wherein the sheet of paper that sticks out from other sheets of paper and that is inserted in order to indicate a resumption position has a size different from a size of a sheet of paper that has been used until the printing is stopped (see pars 50, 52, 55, 75, 76, 81 and 82, i.e., OHP sheet or slip or cover or partition sheet inherently have a size different from plain paper or white paper, and par 76 type of sheet is different, and par 50 a sheet having a smooth surface, the size different can be the thinness of OHP vs plain or white sheet).

As to claim 7, FUJITA YUZO discloses wherein the postprocessing (see pars 0034-0038, in par 33 single-sided printing is discussed, par 34 duplex printing is discussed, in par 38 discharging section supplying sheets to the subsequent stage of the printing section 21, insertion tray 84 does not supply a sheet for printing but supplies sheets for insertion such as a cover, interleaving paper, partition paper) is performed in units of copies, and the controller (i.e., “control device 40”, see par 27, abstract and problem to be solved section) performs control such that the indicator indicating the copy that is being ejected at the time when the printing is stopped is inserted (i.e., see abstract, problem to solved, pars 10, 11, 14, 15, 16, 44, 45, 46, 48, 50, 51, 52, 53, 54, 55, 57, 59, 60, 75-76 and 81-82, i.e., insert a marker, the inserted sheet as a mark, inserts a marker, a sheet to be inserted as a marker).
8, FUJITA YUZO discloses wherein the controller (i.e., “control device 40”, see par 27, abstract and problem to be solved section) performs control such that a sheet of paper that has a same size as the sheet of paper that has been used until the printing is stopped and whose orientation is different from a transport direction of the sheet of paper that has been used until the printing is stopped (i.e., see par 50, printing medium used is white paper, see par 81 first sheet was plain paper) or a sheet of paper that has a size different from a size of the sheet of paper that has been used until the printing is stopped is inserted, as the indicator, before a copy that is first subjected to the postprocessing in units of copies after the printing is resumed (see pars 50, 52, 55, 75, 76, 81 and 82, i.e., OHP sheet or slip or cover or partition sheet inherently have a size different from plain paper or white paper, and par 76 type of sheet is different, and par 50 a sheet having a smooth surface, the size different can be the thinness of OHP vs plain or white sheet; and i.e., see par 50, a different type of sheet is used i.e., discrimination sheet, colored or OHP sheet as a sheet to be inserted as a mark, when printing is white paper, see pars 55, 81 and 82, and pars 45-48, i.e., after paper jam, restate second printed material, insert a marker between printed matter before resuming and after restarting, i.e., colored or OHP is the inserted mark).

 As to claim 10, FUJITA YUZO discloses an information control system (see fig. 1, printing system 1, see par 23) comprising: a printer (i.e., “printer”, see abstract and i.e., “printing apparatus” see “problem to be solved section” and in paragraphs 0001-0002 and 0025, and see par 23, i.e., printing device 20) that includes a postprocessing unit that performs postprocessing on sheets of paper printed in units of copies (see pars 

11, FUJITA YUZO discloses a non-transitory computer readable medium (see par 0027, i.e., recording medium such as a ROM) storing a program (i.e., control program) causing a computer (i.e., the control device 40 is a computer) to execute a process for information control, the process comprising: controlling (i.e., “control device 40”, see par 27, abstract and problem to be solved section) a printer including a postprocessing unit that performs postprocessing on sheets of paper printed in units of copies (see pars 0034-0038, in par 33 single-sided printing is discussed, par 34 duplex printing is discussed, in par 38 discharging section supplying sheets to the subsequent stage of the printing section 21, insertion tray 84 does not supply a sheet for printing but supplies sheets for insertion such as a cover, interleaving paper, partition paper) and an accumulation unit that accumulates the sheets of paper that have been subjected to the postprocessing such that the sheets of paper are stacked in units of copies (see abstract, stacking a plurality of sheets, see problem to be solved section, sequentially discharges the generated printer matter and stacks a plurality of printed materials, see pars 10 and 15, and pars 30, 36, 37 and 38-39, i.e., discharging section 22), wherein the printer is controlled (i.e., “control device 40”, see par 27, abstract and problem to be solved section) such that in a case where printing is stopped (i.e., see abstract, printer interrupts the printing processing, problem to be solved section, failure obstructing discharge, par 10, 15, par 44, paper jam, par 45, failure and paper jam, par 46, paper jam) and then resumed (see abstract, resume, problem to solved, resuming, par 10, resumes, par 15, restarting the continuation after the fault, and see pars 44, 45, restarts the continuation of printing after failure is resolved, see par 46 and 48) in a process of the printing by the printer, an indicator indicating a copy that is being .

Allowable Subject Matter
Claims 3, 5-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 3, the closest prior art of record, namely, FUJITA YUZO, discussed above, does not disclose, teach or suggest, wherein the sheet of paper that sticks out from other sheets of paper and that is inserted in order to indicate a resumption position is a sheet of paper that is ejected offset, the sheet of paper having a same size as a sheet of paper that has been used until the printing is stopped, or a sheet of paper whose orientation is different from a transport direction of the sheet of paper that has been used until the printing is stopped, as recited in claim 3. 

As to claim 5, the closest prior art of record, namely, FUJITA YUZO, discussed above, does not disclose, teach or suggest, wherein the controller performs control such that as the indicator, a copy that is first ejected after the printing is resumed is ejected offset or ejected in an orientation different from a transport direction of a sheet of paper that has been used until the printing is stopped, as claimed in claim 5.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because claim 6 is dependent on objected to claim 5 discussed above. 

As to claim 9, the closest prior art of record, namely, FUJITA YUZO, discussed above, does not disclose, teach or suggest, wherein the controller performs control such that, as the indicator, the copy that is first subjected to the postprocessing in units of copies after the printing is resumed is ejected offset or ejected in an orientation different from a transport direction of the sheet of paper that has been used until the printing is stopped, as recited in claim 9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yokobori et al. (US 2006/0145414 A1) teaches an image forming system includes an input unit for input of setting information, an image forming unit, a conveying unit, a control unit, and a jam detecting unit, wherein a set of a plurality of different kinds of special sheets disposed in a predetermined order is used. When occurrence of a jam is detected by the jam detecting unit, the control unit recognizes whether a special sheet having been fed is present in the image forming system, and if it is recognized that a special sheet is present in the image forming system, the control unit controls the conveying unit, after the jam being released, to eject a special sheet or sheets as unnecessary up to one that is disposed preceding a special sheet that is of the same kind as a most front one that was present in the image forming system at the time of the occurrence of the jam (see abstract).

ICHIJIMA et al. (US 2019/0166270 A1) teaches an information control apparatus controls a printer apparatus. The printer apparatus includes a loader which stacks and loads sheets fed from a sheet feeder and then printed. The information control apparatus includes a controller. In a case in which printing performed by the printer apparatus is stopped and is then restarted, the controller performs control so that a sheet which will protrude from other sheets when being loaded in the loader will be fed from the sheet feeder and be loaded in the loader as a sheet to be inserted to indicate a restart position (see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOV POPOVICI/Primary Examiner, Art Unit 2677